Citation Nr: 9909353	
Decision Date: 04/02/99    Archive Date: 04/16/99

DOCKET NO.  97-17 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for renal insufficiency as a result of VA prescribed 
medication and/or treatment at a VA facility in 1990. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant, spouse and nephew


ATTORNEY FOR THE BOARD

S. M. Cieplak, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1969 to November 
1969.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1996 rating decision by the 
VA RO in St. Louis, Missouri, which determined that 
entitlement to benefits under 38 U.S.C.A. § 1151 for renal 
insufficiency, a seizure disorder, and residuals of head and 
back injuries was not warranted. 

The case was previously before the Board in April 1998, at 
which time the issue pertaining to renal insufficiency was 
remanded to obtain additional medical records and to afford 
the veteran a comprehensive renal examination; other claims 
pending before the Board at that time were denied.  The 
requested development having been completed, the case is once 
again before the Board for appellate consideration of the 
issue on appeal.  


FINDING OF FACT

The claims file does not contain competent medical evidence 
that the veteran currently has renal insufficiency as a 
result of VA prescribed medication and/or treatment.


CONCLUSION OF LAW

A well-grounded claim for benefits pursuant to 38 U.S.C.A. § 
1151 for renal insufficiency as a result of VA prescribed 
medication and/or treatment has not been submitted.  38 
U.S.C.A. §§ 1151, 5107(a) (West 1991 & Supp. 1998).



REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 1151, in pertinent part, where any 
veteran shall have suffered an injury or an aggravation of an 
injury as the result of hospitalization, medical, or surgical 
treatment or as a result of having submitted to an 
examination, and if the injury were not the result of such 
veteran's own willful misconduct and such injury or 
aggravation results in additional disability, disability or 
death compensation shall be awarded in the same manner as if 
such disability or aggravation were service-connected.

Nevertheless, the threshold question to be answered is 
whether the veteran has presented a well-grounded claim for 
the disability at issue within the meaning of 38 U.S.C.A. § 
5107(a).  This section of Title 38 unequivocally places an 
initial burden on a claimant to produce evidence that a claim 
is well grounded or plausible.  Grivois v. Brown, 6 Vet. App. 
136, 139 (1994).  "To be well grounded, a claim 'need not be 
conclusive,'. . . but must be accompanied by evidence that 
suggests more than a purely speculative basis for granting 
entitlement of the requested benefits."  Dixon v. Derwinski, 
3 Vet. App. 261, 262-63 (1992).  A claim which is not well 
grounded precludes the Board from reaching the merits of a 
claim.  Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "Court") has repeatedly held that, 
in order for a claim for service connection to be well 
grounded, there must be medical evidence of current 
disability, lay or medical evidence of incurrence or 
aggravation of a disease or injury in service, and medical 
evidence of a nexus (i.e., a link or a connection) between 
the injury or disease in service and the current disability.  
See Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

Similarly, a claim for 38 U.S.C.A. § 1151 benefits must be 
accompanied by medical evidence of a current disability and 
medical evidence that the current disability resulted from VA 
hospitalization, medical examination, or treatment.  
Precedent opinions of the VA General Counsel have noted that, 
although claims under section 1151 are not based upon actual 
service connection, there are similarities in their 
adjudication, including the requirement of a well-grounded 
claim and medical evidence to establish a causal connection 
between the claimed injury and the disability in issue.  See 
VAOGCPREC 7-97 (Jan. 29, 1997); VAOGCPREC 8-97 (Feb. 11, 
1997).  See also Boeck v. Brown, 6 Vet. App. 14, 16-17 
(1993), holding that a veteran must submit evidence 
sufficient to well ground a claim for benefits under 38 
U.S.C.A. § 1151.

In October 1998, the veteran was afforded a VA examination 
pursuant to the Board's remand of April 1998.  That 
examination reported a diagnosis of normal renal function, 
minimal proteinuria.  That examiner reported that renal 
insufficiency previously reported may have been secondary to 
dehydration or nonsteroidal medication.  The examiner also 
observed that Motrin (a nonsteroidal medication) was 
mentioned in a prior admission, but he was unable to identify 
that such medication was actually prescribed by a VA 
physician.  Moreover, he noted such medication was available 
over the counter.  The mild proteinuria was considered 
attributable to other etiologies such as hypertension.  The 
examiner concluded that it was less likely as not that use of 
Motrin caused the minimal protein in the urine, and the 
doctor concluded that the veteran had normal renal function.

The Board is cognizant that in an October 1991 examination, 
the pertinent diagnosis was renal insufficiency, symptomatic 
without functional impairment.  However, on the basis of the 
most current evidence, an October 1998 examination, which 
rules out current renal insufficiency, it is apparent that 
any renal insufficiency that existed in the early 1990s was 
acute in nature and resolved.  That is, the medical evidence 
indicates that no more than an acute and transitory episode 
of renal insufficiency occurred in 1991 and that it resolved 
without residual disability. 

Without a medical diagnosis of current disability, the 
veteran's claim for renal insufficiency must be deemed not 
well-grounded.  Brammer  v. Derwinski, 3 Vet. App. 223, 225 
(1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The 
only evidence in support of the presence of a current renal 
disability is associated with lay statements and opinions.  
However, layman are not competent to give opinions regarding 
medical causation or diagnosis, and statements on such 
matters do not serve to make the claim well grounded.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The fact that this case was previously remanded is not 
inconsistent with the Board's conclusion that the veteran's 
claim is now not well grounded.  At the time of the remand, 
the Board found medical evidence dated in 1991 that suggested 
renal insufficiency and that indicated that it could have 
been caused by the treatment in question.  However, as the 
most recent VA medical examination in October 1998 by a 
specialist specifically and unequivocally ruled out any 
current renal insufficiency, the Board must find the claim 
not well grounded. 

Therefore, the Board finds that the veteran's claim of 
entitlement to compensation under the provisions of 38 U.S.C. 
§ 1151, for renal insufficiency as a result of VA prescribed 
medication and/or treatment at a VA facility in 1990 is not 
well-grounded. 38 U.S.C.A. § 5107(a).

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his application 
for his claim of entitlement to compensation under the 
provisions of Title 38, United States Code, Section 1151 for 
results of hospitalization or medical or surgical treatment 
by VA.  Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).

In closing, the Board also notes the veteran's representative 
objects to the fact that the October 1998 VA examination 
report was not typed as suggested by the Board's remand of 
April 1998.  The pertinent report, although not typed, is 
quite legible.  To remand this case to have the report typed 
under the circumstances would exalt form over substance.  
Thus, the Board considers the objectives of the remand to 
have been completely satisfied without any prejudice to the 
veteran.  Stegall v. West, 11 Vet. App. 268 (1998).


ORDER

Entitlement to benefits pursuant to 38 U.S.C.A. § 1151 for 
renal insufficiency as a result of VA prescribed medication 
and/or treatment is denied. 




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 
- 6 -


- 1 -


